Case 20-50082 Document 298-6 Filed in TXSB on 08/26/21 Page 1 of 2




              Exhibit
                4
       Case 20-50082 Document 298-6 Filed in TXSB on 08/26/21 Page 2 of 2


                                              July 27, 2020

Via Electronic Mail:
bahar.dejban@volusion.com

Bahar Dejban
15760 Ventura Boulevard
7th Floor
Encino, CA 91436

RE: Your relationship with Volusion, LLC

Dear Bahar:

The Board of Managers of Volusion, LLC (“Volusion”) understands that you have been providing services
to Volusion through an independent contractor relationship. This letter serves as notice that your
contractual, and any other relationship you have with Volusion, ended effective as of 9:15 a.m. Central
Standard Time on July 27, 2020 (the “Termination Time”). After the Termination Time, you will no longer
be entitled to any further compensation or benefits from Volusion and are no longer authorized to act on
behalf of Volusion or represent yourself to be an agent of Volusion. Also, you are no longer authorized to
access any Volusion systems or accounts, including but not limited to email systems, voicemail systems,
document management systems and financial accounts.

Volusion will pay for services you have performed through the Termination Time. You must return all
property belonging to Volusion, such as identification cards or badges, access codes or devices, keys,
laptops, computers, telephones, mobile phones, hand-held electronic devices, credit cards, passwords,
electronically stored documents or files, physical files and any other Volusion property and information in
your possession (the “Company Property”) on or before July 31, 2020. The Company Property and all
information stored on the Company Property is to be preserved. Under no circumstances should you allow
any such Company Property or information stored on the Company Property to be destroyed, deleted,
altered or removed from the premises of Volusion. The Company Property and information should be sent
to:
                                          Jackson Walker, LLP
                                        100 Congress, Suite 1100
                                          Austin, Texas 78701
                                        Attention: David Snyder
via Federal Express or UPS. Please reach out to me at the contact information below and I will provide you
with a Federal Express Account Number to facilitate shipping. You are not permitted to retain any copies
of property, documents or information belonging to Volusion. If you have any personal belongings in a
Volusion office, please contact Troy Pike at (713) 857-9272 and arrangements will be made for you to
return to the office to collect your items.

Please let me know immediately if you are enrolled in any benefit plans through Volusion, so that
arrangements can be made to send you information regarding your options for continuation coverage.

You may contact Sandra Nguyen at Sandra.Nguyen@volusion.com or (512) 649-7323 if you have any
questions.

Sincerely,
Troy Pike
Troy Pike

26422338v.1
